DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 fails to further limit claim 1 (the claim to which it depends).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the variables" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the network activity report" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the variables" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the network activity report" in line 3.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer program is software.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lemon et al., (US Publication No. 2015/0365441), hereinafter “Lemon”, and further in view of Judge et al., (US Publication No. 2016/0308875), hereinafter “Judge”.

Regarding claims 1, 9, 17 and 18, Lemon discloses
detecting, by a gateway computer, a target device being connected to the computer network [Lemon, paragraphs 32-33, at least one individual device is connected through a network control point to a gateway; An individual device sends a DNS query to the DNS engine]; 
detecting the target device transmitting a DNS query for resolving a hostname into an IP address [Lemon, paragraphs 32-33, at least one individual device is connected through a network control point to a gateway; An individual device sends a DNS query to the DNS engine]; 
transmitting a query to a content rating system [Lemon, paragraphs 35-37, when the dynamic policy enforcement engine receives the DNS query, it extracts the pseudo-RR from the additional data section and uses the gateway identifier and device identifier to select a policy which applies to the individual device which originated the DNS query]; 
receiving, from the content rating system, a list of categorization categories [Lemon, paragraphs 37-39, processes the DNS query; deliver content to an individual device]; 
determining a type of the target device on the basis of the received list of categorization categories assigned to the hostname [Lemon, paragraphs 37-39, processes the DNS query; deliver content to an individual device]; and 
generating a security related decision on the basis of the determined type of the target device [Lemon, paragraphs 37-39, processes the DNS query; deliver content to an individual device, based on policy].

Lemon does not specifically disclose, however Judge teaches
Judge, paragraphs 30-31, Based on a requested IP address of the requesting device, an appropriate policy is queried from the policy synchronization module and applied to the DNS query];
assigned to the resolved hostname [Judge, paragraphs 30-31, Based on a requested IP address of the requesting device, an appropriate policy is queried from the policy synchronization module and applied to the DNS query].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include providing an IP address for the target device and providing a policy related to the device in order to properly protect the device.

Regarding claims 2 and 10, Lemon-Judge further discloses
detecting the target device being connected to the computer network by a classifier component of the gateway computer, wherein the classifier component updates a network activity report of the target device [Judge, paragraph 30, the network discovery module].

Regarding claims 3 and 11, Lemon-Judge further discloses
wherein a DNS interceptor component of the gateway computer is activated on the basis of detecting the target device transmitting the DNS query [Lemon, paragraphs 32-39, processes the DNS query; deliver content to an individual device, based on policy] and the method further comprising conveying the resolved hostname to the Judge, paragraph 30, the network discovery module].

Regarding claims 4 and 12, Lemon-Judge further discloses
maintaining, by the classifier component, a network activity report that is updated with any one or more of the following variables: 
time of how long the target device has been connected to the computer network, total number of content categories encountered, total number of hostnames encountered, 
list of content categories encountered, number of how many times each content category is encountered, list of hostnames encountered, number of how many times each hostname is encountered [Judge, paragraph 35, The reporting database includes information, such as usage statistics and alerts].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include different types of activity and usage statistics of a particular user or device in order to enhance the security for an individual or devices.

Regarding claims 5 and 13, Lemon-Judge further discloses
wherein the determining of the type of the target device is based on a classification criteria, wherein the classification criteria is a function that uses any one or more of the variables of the network activity report and generates a classification result [Judge, paragraphs 30-35].


Regarding claims 6 and 14, Lemon-Judge further discloses
wherein the determining of the type of the target device further comprises determining whether the target device is an IoT-device [Judge, paragraphs 27, 30, 31, The reporting database includes information, such as usage statistics and alerts].

Regarding claims 7 and 15, Lemon-Judge further discloses
identifying the determined type of the target device as being vulnerable to a security threat [Lemon, paragraphs 37-38, 48-49, block the DNS query, blocking the individual device from access to content of the site]; and 
handling the target device and/or an application/service related to the target device by one or more of: 
limiting connectivity of the target device and/or the application/service, terminating a process or an action of the target device and/or an application/service, removing or otherwise making safe the target device and/or application/service and performing a further malware scan on the target device and/or application/service [Lemon, paragraphs 37-38, 48-49, block the DNS query, blocking the individual device from access to content of the site].

Regarding claims 8 and 16, Lemon-Judge further discloses
upon identifying determined type of the target device as being vulnerable to a security threat [Lemon, paragraphs 37-38, 48-49, block the DNS query, blocking the individual device from access to content of the site], further comprising at least one of: sending from the gateway computer to a server details of actions taken on the target device; 
sending from the server to the gateway computer an indication as to whether or not the target device is malicious or suspicious; 

prompting the target device to kill and/or remove application/service [Lemon, paragraphs 37-38, 48-49, block the DNS query, blocking the individual device from access to content of the site].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433